FOSTER, J.
While the allegations of the complaint are indefinite and in the alternative as to the respective liabilities of the tiwo defendants, nevertheless, facts are alleged, which, if proved, will establish the liability of the defendant town.
The defendant town bases it's demurrer to the complaint upon statutes affecting the maintenance of bridges and roads over the tracks and rights of way of railroad or railway companies.
It is distinctly alleged in the complaint that at the date the plaintiff received his injuries no railroad or railway or right of way of a railroad or railway existed. It is distinctly alleged that such “former right of way” has been deeded to the state.
It may be that upon the facts proved at the trial the town would not be liable to the plaintiff. Such determination cannot be reached as a question of law upon the facts pleaded in the complaint, the truth of such facts being admitted by the demurrer.
The demurrer of the Town of North Haven to the complaint is overruled.